                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


VIRGINIA CHAU,

                              Plaintiff,

v.                                                     CIVIL ACTION NO. 2:19-cv-00452

AIR CARGO CARRIERS, LLC, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


       Before the Court is a motion to remand filed by Plaintiff, Virginia Chau, as Administratrix

of the Estate of Anh Kim Ho (“Plaintiff”). (ECF Nos. 9, 15.) For the reasons discussed below,

the motion is GRANTED IN PART.

                                       I. BACKGROUND

       This action arises from an airplane crash on May 5, 2017, at Yeager Airport in Charleston,

West Virginia. (ECF No. 1-1 at 6 ¶ 24.) Defendants United Parcel Services Co. and UPS

Airlines, Inc. (collectively, “UPS”) operate a cargo airline that contracts with Defendant Air Cargo

Carriers’ (“ACC”) to provide short haul airline services for UPS. (Id. at 4 ¶ 2, 5 ¶¶ 3, 6.) ACC’s

Flight No. 1260 crashed while completing a regularly scheduled cargo route between Louisville,

Kentucky, and Charleston, West Virginia. (Id. at 9 ¶ 24.) Plaintiff’s decedent, Anh Kim Ho,

was the first officer on the aircraft, and the Kanawha County Sheriff’s decedent, Jonathan Pablo

Alvarado, was the captain piloting the plane. (Id. at 4 ¶ 1, 5 ¶ 5, 9 ¶ 24.) Both Anh Ho and

Alvarado were killed in the crash. (Id. at 10 ¶ 26.)
       Based on these facts, Plaintiff filed this action in Kanawha County Circuit Court on May

3, 2019, asserting state statutory and common law tort claims against ACC, UPS, and Alvarado

through his estate in Kanawha County (“Alvarado”). (Id. at 10–15 ¶¶ 27–51.) Specifically,

Count I of the Complaint alleges a deliberate intent claim against ACC. Plaintiff alleges that ACC

was regulated by the Pilot Records Improvement Act of 1996 (“PRIA”), 49 U.S.C. § 44703, and

related federal aviation rules, regulations, and standards and that the actions and inactions of ACC

in violation of these specific rules intentionally exposed Plaintiff’s decedent to unsafe working

conditions. (Id. at 10–13 ¶¶ 28–37.) Count II asserts a negligence claim against UPS, alleging

that they breached their duty to ensure that its air cargo carriers operated “in compliance with

aviation statutes, rules, regulations, and consensus industry standards” and to investigate and report

any unsafe practices. (Id. at 13 ¶ 39.) The Complaint alleges that UPS knew, or should have

known, that ACC lacked certain required “safety positions and programs” and that it failed to

ensure that required pilot training, background checks, and reporting duties pertaining to alleged

“reckless flying activities” had been performed. (Id. at 14 ¶¶ 40, 41.) Finally, Count III asserts

a fraud claim against Alvarado on the basis that he misrepresented his piloting skills on his

application with ACC in violation of PRIA and other aviation standards. (Id. at 17–18 ¶¶ 50.)

Plaintiff seeks compensatory and punitive damages against these defendants for wrongful death

and personal injuries.

       On June 13, 2019, UPS removed this action to this Court. (ECF No. 1.) In the Notice of

Removal, UPS asserts that the Federal Aviation Act (“FAA”) and PRIA completely preempt

Plaintiff’s state law claims and, thus, confer this Court with federal question jurisdiction under 28

U.S.C. § 1331. They also assert diversity jurisdiction under 28 U.S.C. § 1332. On June 27, 2019,


                                                  2
Plaintiff filed the present motion to remand. (ECF Nos. 9, 15.) UPS and ACC filed timely

responses, (ECF Nos. 17, 19), and Plaintiff timely replied, (ECF Nos. 20, 21). 1 As such, the

motion is fully briefed and ripe for adjudication.

                                           II. LEGAL STANDARD

         Article III of the United States Constitution provides, in pertinent part, that “[t]he judicial

Power shall extend . . . to Controversies . . . between Citizens of different States.” U.S. Const.

art. III, § 2. Congress has provided a right of removal from state to federal court for any case that

could have originally been brought in federal court. See 28 U.S.C. § 1441(a). Under 28 U.S.C.

§ 1331, federal district courts have original jurisdiction “of all civil actions arising under the

constitution, laws, or treaties of the United States.” Additionally, 28 U.S.C. § 1332(a)(1) confers

federal district courts with “original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens

of different States.”

         The party asserting federal jurisdiction bears the burden of proof. Landmark Corp. v.

Apogee Coal Co., 945 F. Supp. 932, 935 (S.D. W. Va. 1996). “When removal is challenged, the

defendant must establish jurisdiction by a preponderance of the evidence.” S. v. Marion Cty. Coal

Co., No. 1:15-cv-171, 2015 WL 6964651, at *2 (N.D. W. Va. Nov. 10, 2015) (citing Strawn v.

AT&T Mobility LLC, 530 F.3d 293, 297–98 (4th Cir. 2008)). Because removal of civil cases from

state to federal court infringes state sovereignty, federal courts strictly construe the removal statute

and resolve all doubts in favor of remanding cases to state court. See Shamrock Oil & Gas Corp.


1
  On October 7, 2019, Alvarado filed a motion for leave to file an untimely response to Plaintiff’s motion, (ECF Nos.
39, 42), and, thereafter, Plaintiff moved to strike Alvarado’s motion for leave, (ECF No. 44). Alvarado’s proposed
response does not raise arguments germane to the issues addressed in this memorandum opinion and order and, thus,
the Court will defer ruling on the motions.
                                                         3
v. Sheets, 313 U.S. 100, 109 (1941); see also Mulcahey v. Columbia Organic Chems. Co., 29 F.3d

148, 151 (4th Cir. 1994) (“Because removal jurisdiction raises significant federalism concerns, we

must strictly construe removal jurisdiction.” (citation omitted)).

                                        III. DISCUSSION

       The well-pleaded-complaint rule has long governed whether a case “arises under” federal

law. See, e.g., Phillips Petroleum Co. v. Texaco, Inc., 415 U.S. 125, 127–28 (1974); Caterpillar,

Inc. v. Williams, 482 U.S. 386, 392 (1987) (explaining that, absent diversity of citizenship, removal

to federal court is proper only if a federal question is apparent on the face of the plaintiff’s well-

pleaded complaint). The well-pleaded complaint rule “makes the plaintiff the master of the claim;

he or she may avoid federal jurisdiction by exclusive reliance on state law.” Id. However,

complete preemption is an exception to the well-pleaded complaint rule and provides a basis for

federal question jurisdiction “if the subject matter of a putative state law claim has been totally

subsumed by federal law” such “that state law cannot even treat on the subject matter . . . .” Lontz

v. Tharp, 413 F.3d 435, 439–40 (4th Cir. 2005); see Aetna Health Inc. v. Davila, 542 U.S. 200,

207 (2004) (complete preemption applies “when a federal statute wholly displaces the state-law

cause of action” relating to the same subject matter). Under the doctrine of complete preemption,

a state claim arises under federal law when Congress “so completely preempt[s] a particular area

that any civil complaint raising th[e] select group of claims is necessarily federal in character.”

Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63–64 (1987).

       Complete preemption is distinguishable from “ordinary” preemption. See Lontz, 413 F.3d

at 440 (stating that “ordinary preemption simply declares the primacy of federal law, regardless of

the forum or the claim.” (citation omitted)). “As a defense, [federal preemption] does not appear


                                                  4
on the face of a well-pleaded complaint, and, therefore, does not authorize removal to federal

court.” Taylor, 481 U.S. at 63 (citation omitted); see Caterpillar, 483 U.S. at 392–93 (noting that

removal based on a federal defense is not proper “even if the defense is anticipated in the plaintiff's

complaint, and even if both parties concede that the federal defense is the only question truly at

issue.” (citation omitted)). In contrast, complete preemption “transforms a state-law claim into

one arising under federal law” and, thus, satisfies the well-pleaded complaint rule, “even though

the complainant never intended to raise an issue of federal law.” In re Blackwater Sec. Consulting,

LLC, 460 F.3d 576, 584 (4th Cir. 2006). Removal on the basis of complete preemption requires

a showing that the plaintiff has a “discernible federal cause of action” and that “Congress intended

[the federal claim] to be the exclusive remedy for the alleged wrong.” King v. Marriott Int’l, Inc.,

337 F.3d 421, 425 (4th Cir. 2003); see Lontz, 413 F.3d at 441 (noting that “the congressional intent

that state law be entirely displaced must be clear in the text of the statute.” (citation omitted)).

Courts have applied complete preemption “only where Congress creates an exclusive federal cause

of action covering the plaintiff’s claim.” Carter v. Central Reg’l W. Va. Airport Auth., No. 2:15-

cv-13155, 2016 WL 4005932, at *13 (S.D. W. Va. July 25, 2016).

       UPS argues here that Plaintiff’s state law tort claims should be converted into ones arising

under federal law because they implicate significant questions regarding Defendants’ compliance

with federal law. Plaintiff’s Complaint, as noted previously, contains multiple references to

federal statutory and regulatory requirements allegedly violated by Defendants. In particular,

UPS points to Plaintiff’s claims based on alleged violations of PRIA, namely that Defendants’

failed to adequately investigate Alvarado’s background and disclose the results of their

investigation. (See ECF No. 1-1 at 11 ¶ 30.) They contend that Section 44703(j)(2) of the Act,


                                                  5
which explicitly precludes claims that affect the furnishing or use of pilot records, completely

preempts Plaintiff’s claims that seek to impose liability for alleged PRIA violations. (ECF No.

17 at 5–6.)

       PRIA was enacted to ensure that air carriers and operators adequately investigate a pilot’s

background before hiring that pilot to conducting air carrier flights. The Act applies to any hiring

air carrier and operator and requires the requesting, gathering, sharing, and evaluation of

information pertaining to pilot qualifications, safety background, and employment records. To

ensure that states do not prohibit, penalize, or impose liability on air carriers for reporting or

accessing private information of prospective pilot employees, the Act incorporated a preemption

provision, which reads as follows:

       No State or political subdivision thereof may enact, prescribe, issue, continue in
       effect, or enforce any law (including any regulation, standard, or other provision
       having the force and effect of law) that prohibits, penalizes, or imposes liability for
       furnishing or using records in accordance with subsection (h) or (i).

49 U.S.C. § 44703(j)(2); see 49 U.S.C. § 44703(h) (concerning employment records of pilot

applicants); see also 49 U.S.C. § 44703(i) (concerning an air carrier’s duties to access and evaluate

information pertaining to individual applicants contained in the FAA’s pilot records database).

       UPS’ contention that this preemption clause applies to Plaintiff’s tort claims is misplaced.

Section 44703(j)(2) extinguishes only state law “that prohibits, penalizes, or imposes liability for

furnishing or using records” concerning employment and information contained in the FAA

database about applicants. Plaintiff’s claims here do not seek to impose liability for actual

reporting or accessing of pilot information. Simply put, Plaintiff’s claims are aimed at recovering

damages for personal injuries cause by Defendants’ alleged failures to take appropriate action

under the PRIA and related aviation regulations. Thus, Plaintiff’s state law tort claims do not fall

                                                 6
within the purview of this narrow provision.

       UPS also points to §§ 46108 and 41101(a)(1) of the FAA as a basis for complete

preemption. Section 46108 is a remedial provision of the FAA that authorizes an “interested

person” to commence a civil action “to enforce Section 41101(a)(1)”, which requires air carriers

to hold a certificate for authorized air transportation.     49 U.S.C. § 46108; see 42 U.S.C.

41101(a)(1) (generally requiring air carriers to hold a certificate issued under the FAA in order to

provide air transportation). UPS argues that Plaintiff’s claims fall within the scope of § 46108

because the Complaint essentially alleges that Defendants “do not properly hold certificates” or

are “operating in excess of their certificates.” (ECF No. 17 at 6–7.) They base this proposition

on the allegations in the Complaint that Defendants violated numerous federal aviation regulations

that proscribe requirements an air operator must meet in order to hold a certificate. (See ECF No.

1-1 at 11–12 ¶ 32 (citing 14 C.F.R. § 119.69 (requiring “[e]ach certificate holder” to have

“sufficient qualified management and technical personnel to ensure safety in its operation”)), 13–

14 ¶ 39.)

       This case is analogous to this Court’s decision in Carter where plaintiffs asserted tort

claims to recover property damages resulting from a landslide following the construction of a

runway at the same airport where the crash occurred in this case. Carter, 2016 WL 4005932, at

*1. In Carter, the defendants relied on the doctrine of complete preemption under § 46108 of the

FAA as a basis for removal. The court discussed the FAA in the context of complete preemption

at length and stated that the FAA “generally lays out a system of public, not private, enforcement.”

Id. at *19. The court further recognized that the majority of cases under the FAA’s safety

provisions have held that Congress did not intend a private cause of action to enforce those


                                                 7
provisions. Id. (noting that Congress “rejected a bill which would have created a federal cause of

action and exclusive federal jurisdiction for injuries arising out of aircraft crashes.” (internal

citation omitted)).

          The court disagreed that the plaintiffs’ claims were potentially actionable under § 46108

and, thus, concluded that the doctrine of complete preemption was not applicable to the case. In

so holding, the court reasoned that § 46108, which allows suit only to enforce an air carrier

providing air transportation to hold a certificate, is a “narrow exception . . . aimed at conflicts

between carriers.” Id. at *20 (citation omitted). The court noted that interpreting the statute as

broadly as the defendants suggested would make the statute “a font of liability for conduct

‘relating’ to an air carrier’s certification, or for noncompliance with federal statutes or regulations”

and would arguably create a private right of action for any alleged violation of the federal aviation

laws and regulations. Id. at *23. In addition, the court found that the savings clause of the FAA,

see 49 U.S.C. § 40120(c), which preserves remedies “in addition to any other remedies provided

by law,” would have no meaning if § 46108 were construed to completely preempt state law

claims. Id. at *24; see Martin ex rel. Heckman v. Midwest Exp. Holdings, Inc., 555 F.3d 806, 808

(9th Cir. 2009) (finding that the FAA does not preempt the field of airline personal injury suits as

the statute “expressly preserves state remedies” and “contemplate[s] tort suits brought under state

law.”).

          Like in Carter, Plaintiff here has not asserted that any defendant should be liable because

they failed to hold a FAA-issued certificate or provided air transportation in excess of that allowed

by its certificate. Plaintiff’s claims allege state tort violations related to the death of a pilot

involved in an airplane crash, not a lack of certification. Mere reference to federal statutes and


                                                   8
regulations pertaining to the Defendants’ alleged standard of care is not enough to confer federal

question jurisdiction. See Burrell v. Bayer Corp., 918 F.3d 372, 380 (4th Cir. 2019) (providing

that a complaint replete with federal law references is not grounds for removal). Additionally,

Defendants have not directed the Court to an exclusive federal cause of action that governs

personal injury matters against air carriers and operators, and there is no indication that Congress

intended to divert such claims to federal court. See, e.g., Martin, 555 F.3d at 808; Bennett v.

Southwest Airlines Co., 484 F.3d 907, 912 (7th Cir. 2007) (observing that no court of appeals has

held “that the national regulation of many aspects of air travel means that a tort claim in the wake

of a crash ‘arises under’ federal law.”). Thus, because neither PRIA nor the FAA provide private

rights of action that displace the state law claims asserted in this action, removal pursuant to 28

U.S.C. § 1331 is improper and Defendants’ complete preemption theories must fail.

                                      IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to remand is GRANTED IN PART with

respect to federal question jurisdiction. The Court will hold a hearing on December 16, 2019, at

2:00 p.m. to address the remaining issues concerning diversity jurisdiction.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         November 14, 2019




                                                 9
